Citation Nr: 1704572	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty (in the Army) from April 1970 to November 1971 (including service in the artillery in Vietnam from September 1970 to November 1971) and (in the Navy) April 1973 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The instant claim was developed and adjudicated as one of service connection for severe depression (claimed as anxiety).  As the record notes other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki,  23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page, to encompass any psychiatric disability, however diagnosed.  .

Correspondence from the Veteran received on October 19, 2015 appears to be raising a claim of entitlement to non-service-connected VA pension benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, it is noteworthy that service records from the Veteran's first period of active duty show his that his performance was found to be satisfactory, he was promoted, and his discharge was honorable.  There is no indication of a mental problem in records pertaining to that period of service or on his enlistment in the Navy in 1973.  Records from his service in the Navy, however, show that his performance deteriorated, that he was determined to not have met standards for promotion, that disciplinary measures were taken against him (for violations which included neglect of appearance and dress), and that he received a general discharge.  Significantly, neglect of appearance may be considered a manifestation of mental disability (that generally is a medical question).

As was noted above, the Veteran has been assigned various psychiatric diagnoses, among them major depressive disorder, anxiety, schizophrenia, adjustment disorder, and PTSD.  Notably, psychoses may be service connected on a presumptive basis if manifested to a compensable degree within year following discharge from active duty.   Furthermore, 38 C.F.R. § 3.304(f) contains specific provisions of what is needed to substantiate a claim of service connection for PTSD.  

The Board's review of the record has found substantial omissions with respect to VA's duties to assist the claimant Veteran.  First of all the notation of a diagnosis of PTSD in the record, along with his service in a combat zone and his reports of stressor events in service noted in the course of his treatment raises a claim of service connection for PTSD, which requires development for verification of stressors (including whether service was under circumstances consistent with a fear of hostile action) and for a medical determination to ascertain whether or not the Veteran has had diagnosis of PTSD in accordance with DSM-V.   

Second, the evidence in the record regarding the Veteran's mental status between his discharge from his second period of service and his filing of the instant claim is rather sparse.  Outstanding records of any psychiatric evaluations or treatment during the interval would be pertinent evidence that must be secure.  Furthermore, the record reflects that the Veteran apparently receives Social Security Administration (SSA) disability benefits.  The claims file does not include any SSA records.  SSA records are constrictively of record, and medical records considered in connection with an SSA disability determination may contain information pertinent to the Veteran's claim.  Accordingly, the SSA records must be sought.  Any outstanding records of VA treatment the Veteran has received for psychiatric disability are also constructively of record, and may contain pertinent information.  Accordingly, updated records of the Veteran's ongoing VA treatment must be secured.  

Finally, the Veteran has not been afforded a VA examination in connection with this claim.  As there is evidence shows that the Veteran has been assigned various psychiatric diagnoses (which require reconciliation) and evidence suggesting that a diagnosed psychiatric disability may be etiologically related to his service, an examination to obtain an advisory medical opinion on the medical questions raised is necessary.   

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure from SSA a copy of any SSA determination on a claim for SSA disability benefits and copies of the complete medical records considered in connection with such determination.  If there are no SSA records available, it should be so noted in the record with explanation (e.g., that such records were not created, or have been lost or destroyed).

2.  The AOJ should ask the Veteran to identify all providers of psychiatric evaluations or treatment he has received since his discharge from active duty, and to provide authorizations for VA to secure for the record any private records of such evaluations and treatment.  The AOJ should obtain complete clinical records from all providers identified, to specifically include all outstanding VA records (any not already in the claims file.)  If the Veteran provides authorization for records from a provider, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should then ask the Veteran to provide detailed information regarding any stressful incidents to which he was exposed in service (nature of incident, when and where it occurred, names of any other individuals involved such as casualties or buddies, and the unit with which he was serving at the time.  He should have ample opportunity to respond.  The AOJ should the arrange for exhaustive development to verify all of his alleged stressor events (for which he provides adequate identifying information; if he provided partial identifying information, he should be advised of what further information is needed for verification, and afforded opportunity to provide it).   

Thereafter, the AOJ should make formal findings for the record regarding each of the Veteran's alleged stressor events, indicating whether or not it is verified, and also whether the Veteran served under circumstances consistent with a fear of hostile action.  The Veteran should be advised of the findings.
 
4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The AOJ should specifically advise the examiner of what, if any, alleged stressor event in service is deemed verified, and whether or not the Veteran was determined to have served under circumstances consistent with a fear of hostile action.  The Veteran's entire record (to include this remand must be reviewed by the examiner in connection with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found (or shown by the record during the pendency of the instant claim).  Specifically, does the Veteran have a diagnosis of PTSD based on verified stressor event in service or on a fear of hostile action/terrorist activity?  If PTSD is not diagnosed, please indicate what criteria for such diagnosis are found lacking. 

(b)  Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service?  Please identify when the diagnosed psychiatric disability was first diagnosed.  (The response to this request must include comment on whether the Veteran's disciplinary problems during his second period of service were early manifestations of a current psychiatric disability.  If a diagnosis of schizophrenia is confirmed, please indicate whether it was manifested in the first postservice year (and if not, when it was first manifested, as shown by the record)

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate. 

6.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





